 
Exhibit 10.18


AXION INTERNATIONAL HOLDINGS, INC.
180 South Street, Suite 104
New Providence, NJ 07974



 
September [**], 2010
   
23             
       
Steven Silverman
   
100 Old Palisades Road, Apt 4006
   
Ft. Lee, NJ 07024
         
Re: Offer of Employment Dear
   

 
Steven,
 
On behalf of Axion International Holdings, Inc. (the "Company"), I am pleased to
offer you the position of President and Chief Operating Officer, reporting to
and under the direction of the Company's Board of Directors and Chief Executive
Officer. In addition, you also will serve, if elected, at no additional
compensation, in any other position of officer or director of the Company or any
of its subsidiaries. This offer is contingent upon your successful completion of
background screening. Subject to the increases set forth below, the base salary
(the "Base Salary") for this position is $175,000.00 per annum, payable in
accordance with the Company's payroll practices. We are also prepared to offer
you the following additional benefits:
 
 
·
Participation in health and other benefit programs of the Company consistent
with those benefit programs provided to other senior executives of the Company;

 
 
·
Twenty (20) days paid vacation each year in accordance with the applicable
policies of the Company; and

 
 
·
Reimbursement of reasonable, ordinary and necessary business expenses incurred
by you in the fulfillment of your duties upon presentation by you of an itemized
account of such expenditures, in accordance with Company practices.

 
In addition, you will be granted options (the "Options") to purchase up to
1,000,000 shares of the Company's Common Stock. The Options shall be issued
pursuant to and shall remain subject to the Company's proposed 2010 Stock Plan
and shall be exercisable for a period of up to seven (7) years from the Start
Date. In the event that the 2010 Stock Plan is not adopted, the Options shall be
on terms substantially similar to those set forth in the proposed 2010 Stock
Plan. The vesting and the exercise price per share of the Options shall be as
follows:
 
Vesting
 
No. of Options
   
Exercise Price
 
Immediately on Start Date
    150,000    
FMV (as defined below)
                 
1st anniversary date of Start Date
    100,000     $ 1.25                    
Upon the Company achieving $10 million in sales during any fiscal year ("1st
Milestone")
    250,000     $ 1.50                    
Upon the Company achieving $15 million in sales during any fiscal year ("2nd
Milestone")
    250,000     $ 1.75                    
Upon the Company achieving $25 million in sales during any fiscal year ("3rd
Milestone")
    250,000     $ 2.50  


 
1

--------------------------------------------------------------------------------

 
 
"FMV" shall mean "Fair Market Value of a Share of Common Stock" as such term is
defined in the 2010 Stock Plan. Except as set forth below, all unvested Options
shall be forfeited upon the termination of your employment with the Company.
 
Upon the Company achieving the applicable Milestones, your Base Salary shall be
increased to the amounts set forth below:


Milestone
 
Base Salary
           
1st Milestone
  $ 250,000            
2nd Milestone
  $ 300.000            
3rd Milestone
  $ 375,000  

 
In the event, following a Change of Control (as defined below), your employment
with the Company is terminated by the Company for any reason other than (a) for
Cause (as defined below), (b) due to your death or (c) due to a Permanent
Disability (as defined below), you shall be entitled to (x) receive severance in
the amount of $300,000, payable in a lump sum payment, plus, (y) if such
termination occurs prior to the first anniversary date of Start Date, immediate
vesting of the 100,000 Options which would have otherwise vested on such first
anniversary date.
 
In the event that your employment with the Company is terminated as a result of
your death, your estate shall be entitled to receive an amount equal to 50% of
your then current Base Salary.
 
"Cause" shall mean (a) a good faith finding by the Board of Directors of the
Company that (i) you have materially failed to perform your assigned duties for
the Company and have failed to remedy such failure within twenty (20) days
following written notice from the Company to you notifying you of such failure,
(ii) you have breached any material term of your employment, any
confidentiality, non-disclosure, assignment of inventions or other similar
agreement between you and the Company, or (iii) you have engaged in dishonesty,
gross negligence, willful misconduct or violation of any applicable code of
ethics of the Company which could result in any material loss, damage or injury
to the Company, or (b) the conviction of you of, or the entry of a pleading
guilty or nolo contendere by you to, any felony punishable by imprisonment for
more than one (1) year. "Change of Control" shall mean (a) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company to any person or group (as such term is used in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")); (b) the acquisition by any person or group (as such term is used in
Section 13(d)(3) of the Exchange Act) of beneficial ownership, directly or
indirectly, of more than 50% of the aggregate ordinary voting power of the
Company; or (c) during any period of twenty-four (24) months, individuals who at
the beginning of such period constituted the Company's Board of Directors
(together with any new directors whose nomination for election was approved by a
vote of at least sixty-six and two-thirds (66 2/3%) percent of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Company's Board of Directors.
"Permanent Disability" shall mean any illness, physical or mental disability or
other incapacity that causes you to fail for a period of three (3) consecutive
months, or for shorter periods aggregating three (3) months during any
twelve-month period, to render the services provided for by your employment with
the Company.
 
Should you accept this offer, your continued at will employment requires both
satisfactory job performance and compliance with existing and future Company
policies. Because most of our staff handles a variety of proprietary and private
information concerning plans, products, services, customers, etc., protecting
privacy is the responsibility of all employees. Therefore, a further condition
of your employment is that you enter into the Company's Confidentiality &
Inventions Agreement.
 
Any compensation you receive from the Company or any of its affiliates shall be
subject to the Section 409A Addendum attached hereto.

 
2

--------------------------------------------------------------------------------

 
 
You will be required to complete customary federal and state payroll tax forms,
along with an INS Form 1-9 in order to verify your eligibility to work in the
United States. Please bring with you on your first day of employment documents
that will establish your identity and employment eligibility.
 
We would like for you to start as soon as [**], 2010. If you have any questions,
please feel free to call me at (908) 542-0888.



 
Sincerely,
 
  
  /s/ James Kerstein  
James Kerstein
 
Chief Executive Officer

 
I hereby accept employment with the conditions set forth in this letter.


/s/ Steven Silverman
Steven Silverman
 
9/23/2010
  
Date

 
 
3

--------------------------------------------------------------------------------

 

SECTION 409A ADDENDUM
 
General. To the extent applicable, the terms of your employment shall be
interpreted in accordance with, and incorporate the terms and conditions
required by, Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code"), and the Department of Treasury Regulations and other interpretive
guidance promulgated thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof
(collectively, "Section 409A"). Notwithstanding any provision of any agreement
between you and the Company to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under such
agreement may be subject to Section 409A, the Company may adopt (without any
obligation to do so or to indemnify you for failure to do so) such limited
amendments to such agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company reasonably
determines are necessary or appropriate to (i) exempt the compensation and
benefits payable under such agreement from Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
such agreement or (ii) comply with the requirements of Section 409A.
 
Separation from Service under 409A. Notwithstanding any provision to the
contrary in this Agreement:
 
No compensation shall be due upon termination of your employment with the
Company unless the termination of your employment constitutes a "separation from
service" within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; and
 
If you are deemed at the time of your separation from service to be a "specified
employee" for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the termination benefits to which you are
entitled (after taking into account all exclusions applicable to such
termination benefits under Section 409A), is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of your termination benefits shall not be provided to you prior to the earlier
of (i) the expiration of the six-month period measured from the date of your
"separation from service" with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A of the Code) or
(ii) the date of your death. Upon the earlier of such dates, all payments
deferred pursuant to this subparagraph shall be paid in a lump sum to you, and
any remaining payments due shall be paid as otherwise provided in the relevant
agreement; and
 
The determination of whether you are a "specified employee" for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of your separation from
service shall be made by the Company in accordance with the terms of Section
409A of the Code and applicable guidance thereunder (including, without
limitation, Section 1.409A-1(i) of the Department of Treasury Regulations (and
any successor provision thereto); and
 
For purposes of Section 409A, your right to receive any installment payments
upon termination of your employment shall be treated as a right to receive a
series of separate and distinct payments; and
 
The reimbursement of any expense you are entitled to receive shall be made no
later than December 31 of the year following the year in which the expense was
incurred. The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year.
 
 
4

--------------------------------------------------------------------------------

 